DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Status of the Application
The current application, filed 06/11/2019, is a continuation in part of 15/731,087, filed 04/17/2017, now abandoned.
Claims 1-7 have been examined in this application. This communication is the first action on the merits.
                                                 Claim Objections
Claims 1-7 are objected to because of the following:
Claims 1-7 are objected to for not being in the proper form. Specifically, there are multiple occurrences of capitalization in the claims. MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See: Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) and MPEP 608.01(m); 37 CFR 1.75(i). Claim 1 is missing a period “.” at the end of the claim; and method steps in claim 3 are not separated by the line indentation.
	Further, there is insufficient antecedent basis for numerous limitations in the claims. The lack of antecedent basis issues are too numerous to effectively list in this office action. For example, the phrases “the landing page”, “the determination”, “the price”, “the original bid” and “the user’s risk” in claim 1, “The method” in claims 3 and 7 
The term "easy to understand" in claim 1 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how easy the explanations would need to be in order to infringe the claimed invention. For the purposes of examination the Examiner understands said limitations as “human readable”.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2).
Claim 7 recites “Securitizing the bid”; however, the subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize that applicant actually had possession of at the time of the invention.
The Specification lacks disclosure as to what may or may not comprise the “Securitizing the bid”, and does not describe what steps, algorithms, or the like comprise said “Securitizing.” An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Same applies to the following limitations: “Determining, via a processor, the guarantors' ability to purchase one or more bids”.
The Specification does not describe what steps, algorithms, or the like comprise the recited limitations. Elements that are essentially a "black box" will not be sufficient to demonstrate that the applicant had possession of the claimed invention. Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. 
	Applicant’s failure to disclose any meaningful structure/algorithm as to the recited limitations raises questions as to whether Applicant truly had possession of this feature at the time of filing. 




                                     Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 recites: “The method of claim 1, searching for a health care service from a widget positioned on a landing page on a graphical user interface (GUI) of a computer system, the method comprising of”, which is confusing. The recited preamble of claim 2 does not correspond to the preamble of claim 1, which reads: “A method of joining source data protocols and financial transaction on a graphical user interface (GUI) of a computer system, the method comprising”. Thus, it is unclear whether claim 2 is directed to the same method of claim 1 and depend upon claim 1, or is recited in an independent form. For the purposes of examination the Examiner understands that claim 2 depend upon claim 1. Same rationale applied to claim 5.
Regarding claims 5-6, the phrase "and so on" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "so on"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for listing selected health care services with pre-adjudicated bids satisfies the requirements of a process (a series of acts). 
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of listing selected health care services with pre-adjudicated bids amount. The claim recites: 
	Converting a bidding context to one or more HIPAA data set codes, and 

	Translating data streams to one or more HIPAA data set codes 
	Targeting reference data to identify qualifying circumstances 
	Determining, by a processor, qualifying circumstances 
	Adjudicating one or more qualified conditions based on reference data protocols 	Adjusting bid(s) that match qualifying circumstances 
	Automatically, listing selected health care services with preadjudicated bids amounts on to a widget at the landing page of a web enabled device, on the GUI of the computer system, based on qualifying circumstances and bid reduction dollar amounts, with easy to understand explanations for the determination;  whereby lowering the price of the original bid, whereby Mitigating the user's risk of over bidding 
 
	The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations of converting; translating; targeting/identifying; determining; adjudicating, and listing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “converting”; “translating,” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, the recited steps in the context of this claim encompasses a user obtains offers from various health care service providers; checks whether said offers are qualified for discounts based on various qualified conditions, and presents said qualified offers as bids for end users, thereby ensuring the end users are not overpaying for the offered e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping. Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the converting; translating; targeting/ identifying; determining; adjudicating, and listing steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
integration of the abstract idea into a practical application, the additional element of using a processor to perform converting; translating; targeting/identifying; determining; adjudicating, and listing functions amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations of the claim are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
	Further, the recited functions of converting; translating; targeting/identifying; determining; adjudicating, and listing do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the steps of identifying do not improve the functioning computers itself, including of the processor(s) or the network elements; there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as “To help patients identify lower-cost providers”; and “the user of the web-enabled device can make an informed decisions when making a bid for a health care service” (Specification, [0004]; [0005] as published). Thus, the  solution to the problem of identifying lower-cost providers is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The functions of converting; translating; targeting/identifying; determining; adjudicating, and listing merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said functions is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A method of joining source data protocols and financial transaction on a 
graphical user interface (GUI) of a computer system,” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. Same rationale applied to independent method claims 3 and 7. Dependent claims 2 and 4-6 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2 and 4-6 are also directed to non-statutory subject matter. 

                                                  Prior Art Rejections
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In reZletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberg (US 2011/0137756 A1).

	Claim 1.  Schoenberg discloses an electronic client server network system adapted to buy healthcare services and products from the healthcare industry,  
comprising:
	converting a bidding context to one or more HIPAA data set codes, and automatically: Translating data streams to one or more HIPAA data set codes sets [0080]; [0104]; [0065]-[0066]; (For the purposes of examination the Examiner understands that, according to the Department of Health and Human Services (DHHS), under HIPAA, a "code set" is any set of codes used for encoding data elements, such as tables of terms, medical concepts, medical diagnosis codes, or medical procedure codes.)
	Targeting reference data to identify qualifying circumstances [0012]; [0086]
	Determining, by a processor, qualifying circumstances Fig. 12A-B; 13; [0009]; [0012]; [0060]; [0061]; [0086]; [0149]; [0155]

	Adjusting bid(s) that match qualifying circumstances [0149]; [0155]; [0157]
	Automatically, listing selected health care services with preadjudicated bids amounts on to a widget at the landing page of a web enabled device, on the GUI of the computer system, based on qualifying circumstances and bid reduction dollar amounts, with easy to understand explanations for the determination; whereby lowering the price of the original bid, whereby Mitigating the user's risk of over bidding [0149]; [0155]; [0157]
 
	Claim 2.  The method of claim 1, searching for a health care service from a widget positioned on a landing page on a graphical user interface (GUI) of a computer 
system, the method comprising of, Inputting a description of semantic search by user of one or more health care services; Translating the input search criteria to one or more HIPAA data set codes;  Determining, by a processor, procedural and diagnostic codes Identifying target reference data; Adjudicating one or more qualified conditions based on reference data protocols Adjusting bid(s) that match qualifying circumstances; Automatically, listing selected health care services with preadjudicated bids amounts on to a widget at the landing page of a web enabled device, on the GUI of the computer system, based on qualifying circumstances and bid reduction dollar amounts, with easy to understand explanations for the determination;  whereby lowering the price of the original bid, whereby Mitigating the user's risk of over bidding. Figs. 12A-B; 14; 15; [0009]; [0012]; [0080]; [0086]; [0149]; [0155]; [0157]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Goldblatt (US 2015/0088727 A1).

	Claim 3.  Schoenberg discloses: The method of claim auctioning adjudicated bids, from a widget positioned on a landing page from a use web enabled device, on a graphical user interface (GUI) of a computer system, the method comprising;  
	Receiving, a bid, from a user for one or more health care services Figs. 11; 12A-12B
	Comparing user bid(s) and scheduled dates of service to formulated internal threshold price and reference data qualifying events Figs, 12A-B; 13; [0026]; [0038]; [0040]; [0050]; [0051]; [0093]; [0130];

	Pushing notifications to landing page of the web enabled device, when the bid is below the threshold price Figs, 12A-B; 13;
	Messaging user when bid(s) are successful, above the internal threshold price (displaying comparable prices) to a position on the user's web enabled device, on the GUI of the computer system based on successful and unsuccessful bids. Figs. 12A-B; 14; 15; [0009]; [0012]; [0080]; [0086]; [0149]; [0155]-[0157]
	Schoenberg does not teach automatically itemizing bidding history onto an invoice, which is disclosed in Goldblatt [0019].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberg to include the recited limitations, as disclosed in Goldblatt, because it would advantageously allow to look backward at the user’s historical business data, thus evaluating a user's creditworthiness, as specifically stated in Goldblatt [0006].

 	Claim 4.  The method of claim 3 further comprising purchasing health care services from health care systems on a graphical user interface (GUI), the method 
comprising: 	Receiving, via the GUI, a health care provider's request to register online, wherein the health care provider wants to sell health care services;  Searching for health care charges and expected reimbursement with the health care provider's locality; Comparing health care charges and patient out of pocket-costs to peers; Accessing insurance company net health care provider to peers; Formulating utilization 
[0032]; [0067]; [0135], thereby at least suggesting the recited limitations, for the benefit of preserving documents when electronic communication is not available. Alternatively, it is old and well known to mail a hard copy of an agreement to all parties of the agreement for the benefit of secure storing the document when electronic communication is not available.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Goldblatt and further in view of Levins (US 2011/0106566 A1).
	Claim 5. Schoenberg discloses Reviewing business analytics; Identifying under utilized time slots, days, months, and so on; Lowering the registered sale prices for one or more health care services; Determining, by a processor, health care provider availability; Promoting health care providers on the GUI of the computer system based on sale price and health care provider availability. Schoenberg; Figs. 12A-B; 14; 15; [0009]; [0012]; [0080]; [0086]; [0149]; [0155]; [0157]. Schoenberg does not teach:
 modify Schoenberg to include the recited limitations, as disclosed in Levins, because it would advantageously allow pharmaceutical, biotech and medical 
device industries be in compliance with regulatory guidelines, as specifically stated in Levins. [0003]   

	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Goldblatt, further in view of Levins and further in view of Kornweibel et al. (US 2015/0206248 A1).

	Claim 6.  While Schoenberg discloses all limitations of claim 6 including Sorting health care provider profiles by user preference [0150]; Figs. 12A-B; 14; 15; [0009]; [0012]; [0080]; [0086]; [0149]; [0155]; [0157], Schoenberg does not specifically teach: Comparing health care provider charges by zip code, which is disclosed in Kornweibel et al. (Kornweibel) [0030]; [0033]; [0053]; [0056]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberg to include the recited limitations, as disclosed in Levins, because it would advantageously allow a health care service provider to offer a more competitive 
quote, which may lead to additional business, as specifically stated in Kornweibel [0005].

	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of McNair (US 10,671,703 B1) and further in view of Ivanoff et al. (US 2015/0193749 A1). 

	Claim 7.  Schoenberg discloses: Adjudicating a bid, and Automatically, embedding the adjudicated financial transaction into a widget on the landing page of a web enabled device, on the GUI of the computer system based on the determination of the marketability of the bid(s). Figs. 12A-B; 14; 15; [0009]; [0012]; [0080]; [0086]; [0149]; [0155]; [0157].
	Schoenberg does not teach, but McNair discloses: Securitizing the bid, Converting a bid to a marketable security (Abstract; C. 2, L. 10-11)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberg to include the recited limitations, as disclosed in McNair, for the benefit of preventing potential losses for health services providers, for health insurers and for reinsurers, as specifically stated in McNair (C. 1, L. 44-45).
	Further, Ivanoff et al. (Ivanoff) discloses: Determining, via a processor, the guarantors' ability to purchase one or more bids [0229]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberg to include the recited limitations, as disclosed in Ivanoff, for the benefit of linking of accounts across multiple 
billing systems, thereby improving a payment experience for a business, a customer, and other parties involved, as specifically stated in Ivanoff [0004].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/27/2021

/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649